Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 12, 2016

                                       No. 04-16-00017-CR

                                         James MOODY,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the County Court at Law No. 15, Bexar County, Texas
                                    Trial Court No. 413867
                        The Honorable Robert Behrens, Judge Presiding

                                          ORDER
         Pat Montgomery, counsel for appellant, has filed a third request for an extension of time
to file the appellant’s brief. This court granted appellants’ prior two requests for an extension of
time to file the appellant’s brief. We grant appellant’s third motion for extension of time to file
the appellant’s brief. We order Pat Montgomery to file the appellant’s brief by August 30, 2016.

        Counsel is advised that no further extensions of time will be granted absent a motion that
(1) demonstrates extraordinary circumstances justifying further delay, (2) advises the court of the
efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline. The
court generally does not consider a heavy work schedule to be an extraordinary circumstance.

        Counsel is further advised that if the appellant’s brief or a motion strictly complying with
this order is not timely filed, the appeal will be abated and the case remanded to the trial court for
an abandonment hearing.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court